Exhibit 10.28

HOSTESS BRANDS, INC.

2016 EQUITY INCENTIVE PLAN

1. Purpose.

The purpose of the Hostess Brands, Inc. 2016 Equity Incentive Plan is to further
align the interests of eligible participants with those of the Company’s
stockholders by providing long-term incentive compensation opportunities tied to
the performance of the Company and its Common Stock. The Plan is intended to
advance the interests of the Company and increase stockholder value by
attracting, retaining and motivating key personnel upon whose judgment,
initiative and effort the successful conduct of the Company’s business is
largely dependent.

2. Definitions. Wherever the following capitalized terms are used in the Plan
and/or an Award Agreement (as defined below), they shall have the meanings
specified below:

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Cash Performance Award or Other Stock-Based
Award granted under the Plan.

“Award Agreement” means a notice or an agreement entered into between the
Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant as provided in Section 15.2 hereof.

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Cash Performance Award” means an Award that is denominated by a cash amount to
an Eligible Person under Section 10 hereof and payable based on or conditioned
upon the attainment of pre-established business and/or individual Performance
Goals over a specified performance period.

“Cause” shall have the meaning set forth in Section 13.2(b) hereof.

“Change of Control” shall have the meaning set forth in Section 12.2 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means (i) the Compensation Committee of the Board, (ii) such other
committee of the Board appointed by the Board to administer the Plan or (iii)
the Board, as determined by the Board.

“Common Stock” means the Company’s Class A common stock, par value $0.0001 per
share.

“Company” means Hostess Brands, Inc., a Delaware corporation, or any successor
thereto.



--------------------------------------------------------------------------------

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee or such later date as the Committee may specify to be the
effective date of an Award.

“Disability” shall mean, unless otherwise defined in an individual Award
Agreement, the Participant has been unable to perform the essential duties,
responsibilities and functions of Participant’s position with the Company and
its subsidiaries by reason of any medically determinable physical or mental
impairment for 180 days in any one-year period and has qualified to receive
long-term disability payments under the Company’s long-term disability policy,
as may be in effect from time to time. Participant shall cooperate in all
respects with the Company if a question arises as to whether Participant has
become subject to a Disability (including, without limitation, submitting to
reasonable examinations by one or more medical doctors and other health care
specialists selected by the Company and authorizing such medical doctors and
other health care specialists to discuss Participant’s condition with the
Company). Notwithstanding the foregoing, in the event that a Participant is
party to an employment, consulting, severance or other service-related agreement
with the Company or any of its affiliates and such agreement contains a
definition of “Disability,” the definition of “Disability” set forth above shall
be deemed replaced and superseded, with respect to such Participant, by the
definition of “Disability” used in such agreement.

“Effective Date” shall have the meaning set forth in Section 16.1 hereof.

“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Excluded Persons” means each of Gores Sponsor LLC, AP Hostess Holdings, L.P.,
CDM Hostess Class C, LLC and Hostess DM Co-Invest, LLC and their respective
affiliates.

“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, the closing price as quoted on Nasdaq or on
such other principal exchange or market on which the Common Stock is then
traded, or if the Common Stock was not traded on such date, then the immediately
preceding date on which sales of shares of Common Stock have been so quoted or
reported shall be used. If there should not be a public market for the Common
Stock on such date, “Fair Market Value” shall be such value as determined by the
Board in its discretion and, to the extent necessary, shall be determined in a
manner consistent with Section 409A of the Code and the regulations thereunder.

“GAAP” means United States generally accepted accounting principles.

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

“Incumbent Directors” shall have the meaning set forth in Section 12.2(b)
hereof.

 

2



--------------------------------------------------------------------------------

“Nasdaq” means The Nasdaq Stock Market.

“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

“Other Stock-Based Awards” shall have the meaning set forth in Section 11
hereof.

“Outstanding Company Voting Securities” shall have the meaning set forth in
Section 12.2(a) hereof.

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

“Performance Criteria” shall have the meaning set forth in Section 10.3 hereof.

“Performance Goals” shall have the meaning set forth in Section 10.4 hereof.

“Performance Stock Unit” means a Restricted Stock Unit designated as a
Performance Stock Unit under Section 9.1 hereof, to be paid or distributed based
on or conditioned upon the attainment of pre-established business and/or
individual Performance Goals over a specified performance period.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Plan” means the Hostess Brands, Inc. 2016 Equity Incentive Plan as set forth
herein, effective and as may be amended from time to time as provided herein,
and includes any sub-plan or appendix that may be created and approved by the
Board to allow Eligible Persons of Subsidiaries to participant in the plan.

“Policy” shall have the meaning set forth in Section 13.3(b) hereof.

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a Non-Employee Director, consultant or other service
provider with the Company or any Subsidiary, as applicable.

“Share Reserve” shall have the meaning set forth in Section 4.1 hereof.

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.

3. Administration.

3.1 Committee Members. The Plan shall be administered by the Committee;
provided, however, if there is a Committee but the Board is not acting as the
Committee, the Board may exercise any and all authority granted to the Committee
under the Plan, including without limitation the right to grant awards to
executive officers and other Eligible Persons; provided, further, in the case of
Awards to executive officers, the grants shall be based on the recommendation of
a Committee (or subcommittee of the Board) comprised of “independent directors”
under the rules adopted by Nasdaq. To the extent required by, or intended to
obtain an exemption or benefit under, applicable law or securities exchange
rules, it is intended that the Committee or subcommittee thereof be comprised of
no fewer than two members of the Board who are appointed by the Board to
administer the Plan and who satisfy the requirements for (i) an “independent
director” under rules adopted by Nasdaq or such other principal exchange or
market on which the Common Stock is then traded, (ii) a “nonemployee director”
within the meaning of Rule 16b-3 under the Exchange Act, and/or (iii) an
“outside director” under Section 162(m) of the Code, as applicable.
Notwithstanding the foregoing, the mere fact that an Award has been granted
inconsistent with any of the foregoing provisions of this Section 3.1 shall not
invalidate any Award which is otherwise validly made under the Plan. Neither the
Company nor any member of the Committee shall be liable for any action or
determination made in good faith by the Committee with respect to the Plan or
any Award thereunder.

 

4



--------------------------------------------------------------------------------

3.2 Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (i) determine the Eligible Persons
to whom Awards shall be granted under the Plan, (ii) prescribe the restrictions,
terms and conditions of all Awards, (iii) interpret the Plan and terms of the
Awards, (iv) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and interpret, amend or revoke any such
rules, (v) make all determinations with respect to a Participant’s Service and
the termination of such Service for purposes of any Award, (vi) correct any
defect(s) or omission(s) or reconcile any ambiguity(ies) or inconsistency(ies)
in the Plan or any Award thereunder, (vii) make all determinations it deems
advisable for the administration of the Plan, (viii) decide all disputes arising
in connection with the Plan and to otherwise supervise the administration of the
Plan, (ix) subject to the terms of the Plan, amend the terms of an Award in any
manner that is not inconsistent with the Plan, (x) accelerate the vesting or, to
the extent applicable, exercisability of any Award at any time (including, but
not limited to, upon a Change of Control or upon termination of Service under
certain circumstances, as set forth in the Award Agreement or otherwise), and
(xi) adopt such procedures, modifications or subplans as are necessary or
appropriate to permit participation in the Plan by Eligible Persons who are
foreign nationals or employed outside of the United States. The Committee’s
determinations under the Plan need not be uniform and may be made by the
Committee selectively among Participants and Eligible Persons, whether or not
such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or board of
directors of a Subsidiary or such attorneys, consultants, accountants or other
advisors as it may select. All interpretations, determinations, and actions by
the Committee shall be final, conclusive, and binding upon all parties.

3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate in writing to one or more officers of the Company the
authority of the Committee to grant and determine the terms and conditions of
Awards granted under the Plan, subject to the requirements of Section 157(c) of
the Delaware General Corporation Law (or any successor provision) or such other
limitations as the Committee shall determine. In no event shall any such
delegation of authority be permitted with respect to Awards granted to any
member of the Board or to any Eligible Person who is subject to Rule 16b-3 under
the Exchange Act or is a covered employee under Section 162(m) of the Code. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action was undertaken directly by the Committee
and shall be deemed for all purposes of the Plan to have been taken by the
Committee.

4. Shares Subject to the Plan.

4.1 Number of Shares Reserved. Subject to adjustment as provided in Section 4.5
hereof, the total number of Shares of Common Stock that are reserved for
issuance under the

 

5



--------------------------------------------------------------------------------

Plan (the “Share Reserve”) shall equal 7,150,000 shares of Common Stock. Each
share of Common Stock subject to an Award shall reduce the Share Reserve by one
share; provided, however, that Awards that are required to be paid in cash
pursuant to their terms shall not reduce the Share Reserve. Any shares of Common
Stock delivered under the Plan shall consist of authorized and unissued shares
or treasury shares. Shares of Common Stock that are (i) tendered by a
Participant or withheld by the Company in payment of the exercise, base or
purchase price relating to an Award, (ii) tendered by the Participant or
withheld by the Company to satisfy any taxes or tax withholding obligations with
respect to an Award, or (iii) not issued or delivered as a result of the net
settlement of an outstanding Stock Option or Stock Appreciation Right under the
Plan, as applicable, will not be available for future Awards under the Plan.

4.2 Share Replenishment. To the extent that an Award granted under this Plan is
canceled, expired, forfeited, or otherwise terminated without delivery of the
shares of Common Stock or payment of consideration to the Participant under the
Plan (other than as contemplated by Section 4.1), the shares of Common Stock
retained by or returned to the Company will (i) not be deemed to have been
delivered under the Plan, as applicable, (ii) be available for future Awards
under the Plan, and (iii) increase the Share Reserve by one share for each share
that is retained by or returned to the Company.

4.3 Awards Granted to Eligible Persons Other Than Non-Employee Directors. For
purposes of complying with the requirements of Section 162(m) of the Code, the
maximum number of shares of Common Stock that may be subject to (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock Awards that vest
in full or in part based on the attainment of Performance Goals, (iv) Restricted
Stock Units that vest in full or in part based on the attainment of Performance
Goals, and (v) Other Stock-Based Awards that vest in full or in part based on
the attainment of Performance Goals, in each case that are granted to any single
Eligible Person other than a Non-Employee Director in any single calendar year
during the term of the Plan shall be limited to 1,000,000 shares of Common Stock
for each such Award type individually (subject to adjustment as provided in
Section 4.5 hereof), except for calendar year 2016, in which case such limit
shall be 2,000,000 shares.

4.4 Awards Granted to Non-Employee Directors. Annual compensation awarded to any
Non-Employee Director during each fiscal year, including both shares of Common
Stock subject to Awards and any cash fees paid to such Non-Employee Director
(but excluding expense reimbursements), may not exceed $750,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes).

4.5 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock or any merger,
reorganization, consolidation, combination, spin-off or other similar corporate
change or any other change affecting the Common Stock (other than regular cash
dividends to stockholders of the Company), the Committee shall, in the manner
and to the extent it considers appropriate and equitable to the Participants and
consistent with the terms of the Plan, cause an adjustment to be made to (i) the
maximum number and kind of shares of Common Stock provided in Sections 4.1, 4.3
and 4.4 hereof (including the maximum number of shares of Common Stock that may
become payable to a Participant provided in Sections 4.3

 

6



--------------------------------------------------------------------------------

and 4.4 hereof), (ii) the number and kind of shares of Common Stock, shares of
other classes of the Company’s common stock, securities, units or other rights
or property subject to, or issuable in respect of, then outstanding Awards,
(iii) the exercise or base price for each share or unit or other right subject
to then outstanding Awards, (iv) the maximum amount that may become payable to a
Participant under Cash Performance Awards provided in Section 10.1 hereof, (v)
other value determinations applicable to the Plan and/or outstanding Awards,
(vi) any dividend equivalent rights associated with outstanding Awards and (vii)
any other terms of an Award that are affected by the event. Notwithstanding the
foregoing, (a) any such adjustments shall, to the extent necessary, be made in a
manner consistent with the requirements of Section 409A of the Code and (b) in
the case of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of
Section 424(a) of the Code. Without limitation, any adjustments made pursuant to
this Section 4.5 may in the Committee’s sole discretion be made through the
granting of dividend equivalent rights to holders of outstanding Awards.

5. Eligibility and Awards.

5.1 Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant. The Committee has the
authority, in its discretion, to determine and designate from time to time those
Eligible Persons who are to be granted Awards, the types of Awards to be
granted, the number of shares of Common Stock or units subject to Awards to be
granted and the terms and conditions of such Awards consistent with the terms of
the Plan. In selecting Eligible Persons to be Participants, and in determining
the type and amount of Awards to be granted under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate. Designation
of a Participant in any year shall not require the Committee to designate such
person to receive an Award in any other year or, once designated, to receive the
same type or amount of Award as granted to such Participant in any other year.

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.

5.3 Award Agreements. Each Award granted to an Eligible Person shall be
represented by an Award Agreement. The terms of all Awards under the Plan, as
determined by the Committee, will be set forth in each individual Award
Agreements as described in Section 15.2 hereof.

6. Stock Options.

6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee, except that an Incentive Stock Option may only be
granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated on the Date of Grant, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option. All Stock Options granted under the Plan to U.S. taxpayers are
intended to comply with or be exempt from the requirements of Section 409A of
the Code.

 

7



--------------------------------------------------------------------------------

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the Date
of Grant. The Committee may in its discretion specify an exercise price per
share that is higher than the Fair Market Value of a share of Common Stock on
the Date of Grant.

6.3 Vesting of Stock Options. The Committee shall, in its discretion, prescribe
in an Award Agreement the time or times at which, or the conditions upon which,
a Stock Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal(s) designed to meet the requirements for exemption under Section 162(m) of
the Code and/or on such other terms and conditions as approved by the Committee
in its discretion. If the vesting requirements of a Stock Option are not
satisfied, the Award shall be forfeited.

6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised;
provided, however, that the maximum term of a Stock Option shall be ten years
from the Date of Grant. The Committee may provide that a Stock Option will cease
to be exercisable upon or at the end of a specified time period following a
termination of Service for any reason as set forth in the Award Agreement or
otherwise. A Stock Option may be earlier terminated as specified by the
Committee and set forth in an Award Agreement upon or following the termination
of a Participant’s Service with the Company or any Subsidiary, including by
reason of voluntary resignation, death, Disability, termination for Cause or any
other reason. Subject to Section 409A of the Code and the provisions of this
Section 6, the Committee may extend at any time the period in which a Stock
Option may be exercised.

6.5 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as specified in an Award Agreement, a Stock Option may be exercised in whole or
in part at any time during the term thereof by notice in the form required by
the Company, together with payment of the aggregate exercise price and
applicable withholding tax. Payment of the exercise price may be made: (i) in
cash or by cash equivalent acceptable to the Committee, or, (ii) to the extent
permitted by the Committee in its sole discretion in an Award Agreement or
otherwise (A) in shares of Common Stock valued at the Fair Market Value of such
shares on the date of exercise, (B) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (C) by reducing the number
of shares of Common Stock otherwise deliverable upon the exercise of the Stock
Option by the number of shares of Common Stock having a Fair Market Value on the
date of exercise equal to the exercise price, (D) by a combination of the
methods described above or (E) by such other method as may be approved by the
Committee and set forth in the Award Agreement. In accordance with Section 15.12
hereof, and in addition to and at the time of payment of the exercise price, the
Participant shall pay to the Company the full amount of any and all applicable
income tax, employment tax and other amounts required to be withheld in
connection with such exercise, payable under such of the methods described above
for the payment of the exercise price as may be approved by the Committee and
set forth in the Award Agreement.

 

8



--------------------------------------------------------------------------------

6.6 Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant’s death, in accordance
with Section 15.3 hereof or (ii) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act), or as otherwise permitted by the Committee, in each case as
may be approved by the Committee in its discretion at the time of proposed
transfer. The transfer of a Nonqualified Stock Option may be subject to such
terms and conditions as the Committee may in its discretion impose from time to
time. Subsequent transfers of a Nonqualified Stock Option shall be prohibited
other than in accordance with Section 15.3 hereof.

6.7 Additional Rules for Incentive Stock Options.

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation Section
1.421-1(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.

(b) Annual Limits. No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of the Common Stock with respect to which incentive stock options
under Section 422 of the Code are exercisable for the first time in any calendar
year under the Plan and any other stock option plans of the Company or any
Subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking Stock Options into account in the order in which granted. Any Stock
Option grant that exceeds such limit shall be treated as a non-qualified stock
option.

(c) Additional Limitations. In the case of any Incentive Stock Option granted to
an Eligible Person who owns, either directly or indirectly (taking into account
the attribution rules contained in Section 424(d) of the Code), stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary, the exercise price shall not be less than 110% of the
Fair Market Value of a share of Common Stock on the Date of Grant and the
maximum term shall be five years.

(d) Termination of Service. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than (i) three months
following termination of Service of the Participant with the Company and all
Subsidiaries (other than as set forth in clause (ii) of this Section 6.7(d)) or
(ii) one year following termination of Service of the Participant with the
Company and all Subsidiaries due to death or permanent and total disability
within the meaning of Section 22(e)(3) of the Code, in each case as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

(e) Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. A Stock Option that is
granted as an Incentive Stock Option shall, to the extent it fails to qualify as
an

 

9



--------------------------------------------------------------------------------

“incentive stock option” under the Code, be treated as a Nonqualified Stock
Option. An Incentive Stock Option shall by its terms be nontransferable other
than in accordance with Section 15.3 hereof, and shall be exercisable during the
lifetime of a Participant only by such Participant.

(f) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Company may
reasonably require.

6.8 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.5 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall (i) cancel a Stock
Option when the exercise price per share exceeds the Fair Market Value of one
share of Common Stock in exchange for cash or another Award (other than in
connection with a Change of Control) or cause the cancellation, substitution or
amendment of a Stock Option that would have the effect of reducing the exercise
price of such a Stock Option previously granted under the Plan, or (ii) approve
any modification to such a Stock Option that would be treated as a “repricing”
under the then applicable rules, regulations or listing requirements adopted by
Nasdaq or such other principal exchange or market on which the Common Stock is
then traded.

6.9 Dividend Equivalent Rights. Dividends shall not be paid with respect to
Stock Options. Dividend equivalent rights shall be granted with respect to the
shares of Common Stock subject to Stock Options to the extent permitted by the
Committee and set forth in the Award Agreement.

6.10 No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares underlying a Stock Option until such time
as shares or Common Stock are delivered to the Participant pursuant to the terms
of the Award Agreement.

7. Stock Appreciation Rights.

7.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted
to any Eligible Person selected by the Committee. Stock Appreciation Rights may
be granted on a basis that allows for the exercise of the right by the
Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be non-transferable,
except as provided in Section 15.3 hereof. All Stock Appreciation Rights granted
under the Plan to U.S. taxpayers are intended to comply with or otherwise be
exempt from the requirements of Section 409A of the Code.

7.2 Stand-Alone and Tandem Stock Appreciation Rights. A Stock Appreciation Right
may be granted without any related Stock Option, or may be granted in tandem
with a Stock Option, either on the Date of Grant or at any time thereafter
during the term of the Stock Option. The Committee shall in its discretion
provide in an Award Agreement the time or times at which or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested

 

10



--------------------------------------------------------------------------------

and/or exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods), on the
attainment of a specified Performance Goal(s) designed to meet the requirements
for exemption under Section 162(m) of the Code and/or on such other terms and
conditions as approved by the Committee in its discretion. If the vesting
requirements of a Stock Appreciation Right are not satisfied, the Award shall be
forfeited. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Committee; provided, however, that the
maximum term of a Stock Appreciation Right shall be ten years from the Date of
Grant. The Committee may provide that a Stock Appreciation Right will cease to
be exercisable upon or at the end of a period following a termination of Service
for any reason. The base price of a Stock Appreciation Right granted without any
related Stock Option shall be determined by the Committee in its discretion;
provided, however, that the base price per share of any such stand-alone Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant.

7.3 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash or in a combination of shares of Common
Stock and cash, subject to applicable tax withholding requirements.

7.4 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.5 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall (i) cancel a Stock
Appreciation Right when the base price per share exceeds the Fair Market Value
of one share of Common Stock in exchange for cash or another Award (other than
in connection with a Change of Control) or cause the cancellation, substitution
or amendment of a Stock Appreciation Right that would have the effect of
reducing the base price of such a Stock Appreciation Right previously granted
under the Plan, or (ii) approve any modification to such Stock Appreciation
Right that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by Nasdaq or such other principal
exchange or market on which the Common Stock is then traded.

7.5 Dividend Equivalent Rights. Dividends shall not be paid with respect to
Stock Appreciation Rights. Dividend equivalent rights shall be granted with
respect to the shares of Common Stock subject to Stock Appreciation Rights to
the extent permitted by the Committee and set forth in the Award Agreement.

8. Restricted Stock Awards.

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.

 

11



--------------------------------------------------------------------------------

8.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified Performance Goal(s) designed to meet
the requirements for exemption under Section 162(m) of the Code and/or on such
other terms and conditions as approved by the Committee in its discretion. If
the vesting requirements of a Restricted Stock Award shall not be satisfied or,
if applicable, the Performance Goal(s) with respect to such Restricted Stock
Award are not attained, the Award shall be forfeited and the shares of Common
Stock subject to the Award shall be returned to the Company.

8.3 Transfer Restrictions. Shares granted under any Restricted Stock Award may
not be transferred, assigned or made subject to any encumbrance, pledge or
charge until all applicable restrictions are removed or have expired, except as
provided in Section 15.3 hereof. Failure to satisfy any applicable restrictions
shall result in the subject shares of the Restricted Stock Award being forfeited
and returned to the Company. The Committee may require in an Award Agreement
that certificates (if any) representing the shares granted under a Restricted
Stock Award bear a legend making appropriate reference to the restrictions
imposed, and that certificates (if any) representing the shares granted or sold
under a Restricted Stock Award will remain in the physical custody of an escrow
holder until all restrictions are removed or have expired.

8.4 Rights as Stockholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
stockholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto, unless the
Committee determines otherwise at the time the Restricted Stock Award is
granted. The Committee may provide in an Award Agreement for the payment of
dividends and distributions to the Participant at such times as paid to
stockholders generally, at the times of vesting or other payment of the
Restricted Stock Award or otherwise. Notwithstanding anything in this Section
8.4 to the contrary, dividends and other distributions made with respect to a
Restricted Stock Award that is subject to performance-based vesting shall not be
paid until, and only to the extent that, the Award vests.

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

9. Restricted Stock Units.

9.1 Grant of Restricted Stock Units. A Restricted Stock Unit may be granted to
any Eligible Person selected by the Committee. The value of each Restricted
Stock Unit is equal to the Fair Market Value of a share of Common Stock on the
applicable date or time period of

 

12



--------------------------------------------------------------------------------

determination, as specified by the Committee. Restricted Stock Units shall be
subject to such restrictions and conditions as the Committee shall determine. In
addition, a Restricted Stock Unit may be designated as a “Performance Stock
Unit,” the vesting requirements of which may be based, in whole or in part, on
the attainment of pre-established business and/or individual Performance Goal(s)
over a specified performance period designed to meet the requirements for
exemption under Section 162(m) of the Code, or otherwise, as approved by the
Committee in its discretion. Restricted Stock Units shall be non-transferable,
except as provided in Section 15.3 hereof.

9.2 Vesting of Restricted Stock Units. The Committee shall, in its discretion,
determine any vesting requirements with respect to Restricted Stock Units, which
shall be set forth in the Award Agreement. The requirements for vesting of a
Restricted Stock Unit may be based on the continued Service of the Participant
with the Company or a Subsidiary for a specified time period (or periods) and/or
on such other terms and conditions as approved by the Committee (including
Performance Goal(s)) designed to meet the requirements for exemption under
Section 162(m) of the Code and/or on such other terms and conditions as approved
by the Committee in its discretion. If the vesting requirements of a Restricted
Stock Unit Award are not satisfied, the Award shall be forfeited.

9.3 Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock or in a combination thereof, subject to applicable tax withholding
requirements. Any cash payment of a Restricted Stock Unit shall be made based
upon the Fair Market Value of a share of Common Stock, determined on such date
or over such time period as determined by the Committee.

9.4 Dividend Equivalent Rights. Restricted Stock Units may be granted together
with dividend equivalent rights with respect to the shares of Common Stock
subject to the Award, which dividend equivalent rights may be accumulated and
may be deemed reinvested in additional Restricted Stock Units or may be
accumulated in cash, as determined by the Committee in its discretion. Any
payments made pursuant to dividend equivalent rights will be paid at such times
as determined by the Committee in its discretion (including, without limitation,
at the times paid to stockholders generally or at the times of vesting or
payment of the Restricted Stock Units). Notwithstanding anything in this Section
9.4 to the contrary, dividends and other distributions made with respect to a
Restricted Stock Unit that is subject to performance-based vesting shall not be
paid until, and only to the extent that, the Award vests. Dividend equivalent
rights may be subject to forfeiture under the same conditions as apply to the
underlying Restricted Stock Units.

9.5 No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares subject to a Restricted Stock Unit until
such time as shares of Common Stock are delivered to the Participant pursuant to
the terms of the Award Agreement.

 

13



--------------------------------------------------------------------------------

10. Cash Performance Awards and Performance Criteria.

10.1 Grant of Cash Performance Awards. A Cash Performance Award may be granted
to any Eligible Person selected by the Committee. The maximum amount that may
become payable to any one Participant during any one calendar year under all
Cash Performance Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code is limited to $10,000,000. Each Cash
Performance Award shall be evidenced by an Award Agreement that shall specify
the performance period and such other terms and conditions as the Committee, in
its discretion, shall determine. The Committee may accelerate the vesting of a
Cash Performance Award upon a Change of Control or termination of Service under
certain circumstances, as set forth in the Award Agreement. Cash Performance
Awards shall be non-transferable, except as provided in Section 15.3 hereof.

10.2 Payment. Payment amounts may be based on the attainment of specified levels
of the Performance Goals, including, if applicable, specified threshold, target
and maximum performance levels, and performance falling between such levels. The
requirements for payment may be also based upon the continued Service of the
Participant with the Company or a Subsidiary during the applicable performance
period and on such other conditions as determined by the Committee and set forth
in the Award Agreement. With respect to Cash Performance Awards, Performance
Stock Units and other Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, before the 90th day of the
applicable performance period (or, if the performance period is less than one
year, no later than the number of days which is equal to 25% of such performance
period), the Committee will determine the duration of the performance period,
the Performance Criteria, the applicable Performance Goals relating to the
Performance Criteria, and the amount and terms of payment and/or vesting upon
achievement of the Performance Goals.

10.3 Performance Criteria. For purposes of Cash Performance Awards, Performance
Stock Units and other Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Performance Criteria shall
be one or any combination of the following, for the Company or any identified
Subsidiary or business unit, as determined by the Committee at the time of the
Award: (i) net earnings; (ii) earnings per share; (iii) net debt; (iv) net
revenue; (v) revenue growth, sales growth or product revenue growth; (vi) net
income (before or after taxes); (vii) pre- or after-tax income (before or after
allocation of corporate overhead and bonus); (viii) net operating profit; (ix)
return measures (including, but not limited to, return on assets or net assets,
capital, equity or sales); (x) cash flow (including, but not limited to,
operating cash flow, distributable cash flow, cash flow per share and free cash
flow); (xi) earnings before or after interest, taxes depreciation, amortization
and/or rent; (xii) appreciation in and/or maintenance of share price (including,
but not limited to, growth measures and total stockholder return); (xiv) cost
reduction, expense control or loss management; (xv) market share; (xvi) economic
value added; (xvii) working capital; (xviii) adjusted operating margins, gross
margins or cash margin; (xix) year-end cash; (xx) debt reductions; (xxi) the
completion of corporate transactions; (xxii) gross or net profit margins;
(xxiii) revenue mix; (xxiv) operating efficiency; (xxv) product diversification;
(xxvi) market penetration; (xxvii) measurable achievement in quality, operation
or development initiatives or production volume levels; (xxviii) quarterly
dividends or distributions; (xxix) employee retention or turnover; (xxxi)
operating income before depreciation, amortization and/or taxes; and/or (xxxii)
any combination

 

14



--------------------------------------------------------------------------------

of or a specified increase or decrease, as applicable, in any of the foregoing.
Each of the Performance Criteria shall be applied and interpreted in accordance
with an objective formula or standard established by the Committee at the time
the applicable Award is granted including, without limitation, GAAP (or adjusted
GAAP, as applicable), consistently applied on a business unit, divisional,
subsidiary or consolidated basis or any combination thereof. The Performance
Goals may be described in terms of objectives that are related to the individual
Participant or objectives that are Company-wide or related to a Subsidiary,
division, department, region, function or business unit and may be measured on
an absolute or cumulative basis or on the basis of percentage of improvement
over time, and may be measured in terms of Company performance (or performance
of the applicable Subsidiary, division, department, region, function or business
unit) or measured relative to a selected peer company or group of peer companies
(including particular business segments or divisions of such company or
companies) or a market or other index, as specified by the Committee.

10.4 Performance Goals. For purposes of Cash Performance Awards, Performance
Stock Units and other Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the “Performance Goals” shall be
the levels of achievement relating to the Performance Criteria selected by the
Committee for the Award. The Performance Goals shall be written and shall be
expressed as an objective formula or standard that precludes discretion to
increase the amount of compensation payable that would otherwise be due upon
attainment of the goal. The Performance Goals need not be the same for all
Participants.

10.5 Adjustments. At the time that an Award is granted, the Committee may
provide for the Performance Goals or the manner in which performance will be
measured against the Performance Goals to be adjusted in such objective manner
as it deems appropriate, including, without limitation, adjustments to reflect
charges for restructurings, non-operating income, the impact of corporate
transactions or discontinued operations, events that are unusual in nature or
infrequent in occurrence and other non-recurring items, currency fluctuations,
litigation or claim judgements, settlements and the cumulative effects of
accounting or tax law changes. In addition, to the extent not inconsistent with
Section 162(m) of the Code, with respect to a Participant hired or promoted
following the beginning of a performance period, the Committee may determine to
prorate the Performance Goals and/or the amount of any payment in respect of
such Participant’s Cash Performance Awards for the partial performance period.

10.6 Negative Discretion. Notwithstanding anything else contained in the Plan to
the contrary, in accordance with Section 162(m) of the Code, the Committee
shall, to the extent provided in an Award Agreement, have the right, in its
discretion, (i) to reduce or eliminate the amount otherwise payable to any
Participant under an Award granted under this Section 10 and (ii) to establish
rules or procedures that have the effect of limiting the amount payable to any
Participant to an amount that is less than the amount that otherwise would be
payable under an Award granted under this Section 10. The Committee may exercise
such discretion in a non-uniform manner among Participants. The Committee shall
not have discretion to increase the amount that otherwise would be payable to
any Participant under a Cash Performance Award, Performance Stock Unit or other
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code.

 

15



--------------------------------------------------------------------------------

10.7 Certification. Following the conclusion of the performance period of a Cash
Performance Award, Performance Stock Unit or other Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall certify in writing whether the Performance Goals for that performance
period have been achieved, or certify the degree of achievement, if applicable.

10.8 Payment. Upon certification of the Performance Goals for a Cash Performance
Award, Performance Stock Unit or other Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall determine the level of vesting or amount of payment to the Participant
pursuant to the Award, if any. Notwithstanding the foregoing, Cash Performance
Awards may be paid, at the discretion of the Committee, in any combination of
cash or shares of Common Stock, based upon the Fair Market Value of such shares
at the time of payment.

11. Other Stock-Based Awards. The Committee, in its sole discretion, may grant
Awards that are valued, in or whole or in part, by reference to, or are
otherwise based on the Fair Market Value of shares of Common Stock (“Other
Stock-Based Awards”), including without limitation, unrestricted shares,
deferred shares, phantom shares or units, and dividend equivalent rights. Such
Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including without limitation, the
right to receive one or more shares of Common Stock (or the equivalent cash
value thereof) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine to whom and when Other Stock-Based awards will be made, the
number of shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards, whether such Other Stock-Based Awards shall be settled in
cash, shares or a combination of cash and shares, and all other terms and
conditions of such Awards not inconsistent with the terms of the Plan.

12. Change of Control.

12.1 Effect on Awards. Upon the occurrence of a Change of Control, unless
otherwise provided in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including, without limitation, the following (or any combination
thereof): (a) continuation or assumption of such outstanding Awards under the
Plan by the Company (if it is the surviving company or corporation) or by the
surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially the
same terms for outstanding Awards (with appropriate adjustments to the type of
consideration payable upon settlement of the Awards); (c) acceleration of
exercisability, vesting and/or payment under outstanding Awards immediately
prior to the occurrence of such event or upon a termination of Service following
such event; and (d) if all or substantially all of the Company’s outstanding
shares of Common Stock are transferred in exchange for cash, shares or other
property or consideration in connection with such Change of Control: (i) upon
written notice, provide that any outstanding Stock Options and Stock
Appreciation Rights are exercisable during a reasonable period of time
immediately prior to the scheduled consummation of the event or such other
reasonable period as determined by the Committee (contingent upon the
consummation of the event), and at the end

 

16



--------------------------------------------------------------------------------

of such period, such Stock Options and Stock Appreciation Rights shall terminate
to the extent not so exercised within the relevant period; and (ii) cancel all
or any portion of outstanding Awards for fair value (in the form of cash, shares
of Common Stock, other property or any combination thereof) as determined in the
sole discretion of the Committee; provided, however, that, in the case of Stock
Options and Stock Appreciation Rights, the fair value may equal the excess, if
any, of the value or amount of the consideration to be paid in the Change of
Control transaction to holders of shares of Common Stock (or, if no such
consideration is paid, Fair Market Value of the shares of Common Stock) over the
aggregate exercise or base price, as applicable, with respect to such Awards or
portion thereof being canceled, or if no such excess, zero; provided, further,
that if any payments or other consideration are deferred and/or contingent as a
result of escrows, earnouts, holdbacks or any other contingencies, payments
under this provision may be made on substantially the same terms and conditions
applicable to, and only to the extent actually paid to, the holders of Shares in
connection with the Change of Control.

12.2 Definition of Change of Control. Unless otherwise defined in an Award
Agreement, “Change of Control” shall mean the occurrence of one or more of the
following events:

(a) Any Person, other than the Excluded Persons, becomes the Beneficial Owner,
directly or indirectly, of more than 30% of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of its directors (the “Outstanding Company Voting Securities”),
including by way of merger, consolidation or otherwise; provided, however, that
for purposes of this definition, the following acquisitions shall not be taken
into account in determining whether a Change of Control has occurred: (i) any
acquisition of voting securities of the Company directly from the Company or
(ii) any acquisition by the Company or any of its Subsidiaries of Outstanding
Company Voting Securities, including an acquisition by any employee benefit plan
or related trust sponsored or maintained by the Company or any of its
Subsidiaries.

(b) During any period of twelve (12) months, the following individuals (the
“Incumbent Directors”) cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent or proxy
solicitation, relating to the election of directors of the Company by or on
behalf of a Person other than the Board) whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended.

(c) Consummation of a reorganization, recapitalization, merger or consolidation
involving the Company, unless, following such transaction: (i) any individuals
and entities that were the Beneficial Owners of Outstanding Company Voting
Securities immediately prior to such transaction are the Beneficial Owners,
directly or indirectly, of more than 50% of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors (or election of members of a comparable governing body) of the entity

 

17



--------------------------------------------------------------------------------

resulting from the transaction (“successor entity”) in substantially the same
relative proportions as their ownership immediately prior to such transaction;
(ii) no Person (excluding any successor entity, any Excluded Person or any
employee benefit plan or related trust of the Company, such successor entity or
any of their Subsidiaries) is the Beneficial Owner, directly or indirectly, of
more than 30% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
comparable governing body) of the successor entity, except to the extent that
such ownership existed prior to any such transaction; and (iii) at least a
majority of the members of the board of directors (or comparable governing body)
of the successor entity were Incumbent Directors (including persons deemed to be
Incumbent Directors) at the time of the execution of the initial agreement or of
the action of the Board providing for such transaction.

(d) The sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person that is not an
Excluded Person.

Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change of Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code.

13. Forfeiture Events.

13.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award are subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, without
limitation, termination of Service for Cause; violation of Company policies;
breach of noncompetition, non-solicitation, confidentiality or other restrictive
covenants that may apply to the Participant; or other conduct by the Participant
that is detrimental to the business or reputation of the Company.

13.2 Termination for Cause.

(a) Treatment of Awards. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if (i) a Participant’s Service with the Company or
any Subsidiary shall be terminated for Cause or (ii) after termination of
Service for any other reason, the Committee determines in its reasonable
discretion that after termination, the Participant engaged in conduct that
violated any continuing obligation or duty of the Participant in respect of the
Company or any Subsidiary, such Participant’s rights, payments and benefits with
respect to an Award shall be subject to cancellation, forfeiture and/or
recoupment, as provided in Section 13.3 below. The Company shall have the power
to determine whether the Participant has been terminated for Cause, the date
upon which such termination for Cause occurs and whether the Participant engaged
in conduct that violated any continuing obligation or duty of the Participant in
respect of the Company or any Subsidiary. Any such determination shall be final,
conclusive and binding upon all Persons. In addition, if the Company shall
reasonably determine that a Participant has committed or may have committed any
act which could constitute the basis for a termination of such Participant’s
Service for Cause or violates any continuing obligation or duty of the
Participant in respect of the Company or any Subsidiary, the Company may suspend

 

18



--------------------------------------------------------------------------------

the Participant’s rights to exercise any Stock Option or Stock Appreciation
Right, receive any payment or vest in any right with respect to any Award
pending a determination by the Company of whether an act or omission could
constitute the basis for a termination for Cause as provided in this
Section 13.2.

(b) Definition of Cause. Unless otherwise defined in an Award Agreement, “Cause”
shall mean any of the following, as determined by the Board: the Participant’s:
(i) failure, refusal or neglect to perform his or her job functions, or to
follow the lawful directives of the Company or its Subsidiaries (other than by
reason of a physical or mental impairment); (ii) commission of any felony or
commission of a non-felony crime involving moral turpitude; (iii) embezzlement,
misappropriation or fraud, whether or not related to the Participant’s
employment with the Company or its Subsidiaries; (iv) engagement in dishonesty
or misconduct which has negatively reflect on a the public reputation of the
Company or its Subsidiaries; (v) violation of any material policy of the Company
or its Subsidiaries; (vi) breach of the restrictive covenants contained in any
agreement between the Participant and the Company or any Subsidiary; or (vii)
material breach of any obligation under any written agreement between the
Participant and the Company or any Subsidiary. Any voluntary termination of
Service or other engagement by the Participant in anticipation of an involuntary
termination of the Participant’s Service for Cause shall be deemed to be a
termination for “Cause.” Notwithstanding the foregoing, in the event that a
Participant is party to an employment, consulting, severance or other
service-related agreement with the Company or any of its affiliates and such
agreement contains a definition of “Cause,” the definition of “Cause” set forth
above shall be deemed replaced and superseded, with respect to such Participant,
by the definition of “Cause” used in such agreement.

13.3 Right of Recapture.

(a) General. If at any time within one year (or such longer time specified in an
Award Agreement or other agreement with a Participant or policy applicable to
the Participant) after the date on which a Participant exercises a Stock Option
or Stock Appreciation Right or on which a Restricted Stock Award, Restricted
Stock Unit or Other-Stock Based Award vests or becomes payable or on which a
Cash Performance Award is paid to a Participant, or on which income otherwise is
realized by a Participant in connection with an Award, (i) a Participant’s
Service is terminated for Cause, (ii) the Committee determines in its discretion
that the Participant is subject to any recoupment of benefits pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time, or (iii) after a Participant’s Service terminates for
any other reason, the Committee determines in its discretion either that, (1)
during the Participant’s period of Service, the Participant engaged in an act or
omission which would have warranted termination of the Participant’s Service for
Cause or (2) after a Participant’s termination of Service, the Participant
engaged in conduct that materially violated any continuing obligation or duty of
the Participant in respect of the Company or any Subsidiary, then any gain
realized by the Participant from the exercise, vesting, payment or other
realization of income by the Participant in connection with an Award, shall be
paid by the Participant to the Company upon notice from the Company, subject to
applicable law. Such gain shall be determined as of the date or dates on which
the gain is realized by the Participant, without regard to any subsequent change
in the Fair Market Value of a share of Common Stock. To the extent not otherwise
prohibited by law, the Company shall have the right to offset such gain against
any amounts otherwise owed to the Participant by the Company (whether as wages,
vacation pay or pursuant to any benefit plan or other compensatory arrangement).

 

19



--------------------------------------------------------------------------------

(b) Accounting Restatement. If a Participant receives compensation pursuant to
an Award under the Plan (whether a Stock Option, Cash Performance Award or
otherwise) based on financial statements that are subsequently required to be
restated in a way that would decrease the value of such compensation, the
Participant will, to the extent not otherwise prohibited by law, upon the
written request of the Company, forfeit and repay to the Company the difference
between what the Participant received and what the Participant should have
received based on the accounting restatement, in accordance with (i) the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed (clauses (i) and (ii), the “Policy”). Each Award
granted hereunder shall be subject to the Policy, and all incentive-based
compensation payable pursuant to such Award shall be subject to forfeiture and
repayment pursuant to the terms of the Policy.

14. Transfer, Leave of Absence, Etc. For purposes of the Plan, except as
otherwise determined by the Committee, the following events shall not be deemed
a termination of Service: (a) a transfer to the employment of the Company from a
Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to
another; or (b) an approved leave of absence for military service or sickness, a
leave of absence where the employee’s right to re-employment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted, a leave of absence for any other purpose approved
by the Company or if the Committee otherwise so provides in writing.

15. General Provisions.

15.1 Status of Plan. The Committee may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver shares of Common Stock
or make payments with respect to Awards.

15.2 Award Agreement. An Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of shares of Common Stock or Restricted Stock Units subject to
the Award, the exercise price, base price or purchase price of the Award, the
time or times at which an Award will become vested, exercisable or payable and
the term of the Award. The Award Agreement also may set forth the effect on an
Award of (i) a Change of Control and/or (ii) a termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and also may set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an

 

20



--------------------------------------------------------------------------------

Award Agreement by a Participant, in which case, acceptance of the Award by the
Participant shall constitute agreement by the Participant to the terms,
conditions, restrictions and limitations set forth in the Plan and the Award
Agreement as well as the administrative guidelines of the Company in effect from
time to time. In the event of any conflict between the provisions of the Plan
and any Award Agreement, the provisions of the Plan shall supersede and control.

15.3 No Assignment or Transfer; Beneficiaries. Except as provided in Section 6.6
hereof or as otherwise determined by the Committee, Awards under the Plan shall
not be assignable or transferable by the Participant, and shall not be subject
in any manner to assignment, alienation, pledge, encumbrance or charge.
Notwithstanding the foregoing, in the event of the death of a Participant,
except as otherwise provided by the Committee in an Award Agreement, an
outstanding Award may be exercised by or shall become payable to the legatee or
legatees of such Award designated under the Participant’s last will or by such
Participant’s executors, personal representatives or distributees of such Award
in accordance with the Participant’s will or the laws of descent and
distribution. The Committee may provide in the terms of an Award Agreement or in
any other manner prescribed by the Committee that the Participant shall have the
right to designate a beneficiary or beneficiaries who shall be entitled to any
rights, payments or other benefits specified under an Award following the
Participant’s death.

15.4 Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award; provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.

15.5 No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the Service of an Eligible Person or a
Participant for any reason or no reason at any time.

15.6 Rights as Stockholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.5 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights. The Committee may determine in its discretion the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates (if any)

 

21



--------------------------------------------------------------------------------

be held in escrow by the Company for any shares of Common Stock or cause the
shares to be legended in order to comply with the securities laws or other
applicable restrictions, or, should the shares of Common Stock be represented by
book or electronic account entry rather than a certificate, the Committee may
take such steps to restrict transfer of the shares of Common Stock as the
Committee considers necessary or advisable.

15.7 Trading Policy and Other Restrictions. Stock Option exercises and other
transactions involving Awards under the Plan shall be subject to the Company’s
insider trading policy as may be in effect from time to time, and other
restrictions, terms and conditions established by the Committee or by applicable
law, including any other applicable policies set by the Committee from time to
time.

15.8 Section 16 Participants. With respect to Participants subject to Section 16
of the Exchange Act, transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange
Act. The Plan and Awards granted hereunder to any Participants subject to
Section 16 of the Exchange Act shall be deemed amended to the extent necessary
to conform to the applicable conditions of Rule 16b-3 or its successors under
the Exchange Act.

15.9 Section 409A Compliance.

(a) To the extent applicable, it is intended that the Plan and all Awards
hereunder comply with, or be exempt from, the requirements of Section 409A of
the Code and the Treasury Regulations and other guidance issued thereunder, and
that the Plan and all Award Agreements shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any (i) provision of the Plan or an Award Agreement, (ii) Award, payment,
transaction or (iii) other action or arrangement contemplated by the provisions
of the Plan is determined by the Committee to not comply with the applicable
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, the Committee shall have the authority to take such
actions and to make such changes to the Plan or an Award Agreement as the
Committee deems necessary to comply with such requirements.

(b) No payment that constitutes deferred compensation under Section 409A of the
Code that would otherwise be made under the Plan or an Award Agreement upon a
termination of Service will be made or provided unless and until such
termination is also a “separation from service,” as determined in accordance
with Section 409A of the Code. Notwithstanding the foregoing or anything
elsewhere in the Plan or an Award Agreement to the contrary, if a Participant is
a “specified employee” as defined in Section 409A of the Code at the time of
termination of Service with respect to an Award, then solely to the extent
necessary to avoid the imposition of any additional tax under Section 409A of
the Code, the commencement of any payments or benefits under the Award shall be
deferred until the date that is six months plus one day following the date of
the Participant’s termination of Service or, if earlier, the Participant’s death
(or such other period as required to comply with Section 409A). In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

 

22



--------------------------------------------------------------------------------

15.10 Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares of Common Stock pursuant
to the grant or exercise of an Award, the Company may require the Participant to
take any reasonable action that the Company determines is necessary or advisable
to meet such requirements. The Committee may impose such conditions on any
shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue-sky or other securities laws applicable to such
shares. The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the shares of Common Stock are being
acquired solely for investment purposes and without any current intention to
sell or distribute such shares.

15.11 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any such substitute
awards shall not reduce the Share Reserve except as may otherwise be required
under applicable law or the listing requirements of Nasdaq or other exchange or
securities market on which the Common Stock is listed.

15.12 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid or withheld from an Award or
an amount paid in satisfaction of an Award. Any required withholdings shall be
paid by the Participant on or prior to the payment or other event that results
in taxable income in respect of an Award. The Award Agreement may specify the
manner in which the withholding obligation shall be satisfied with respect to
the particular type of Award, which may include permitting the Participant to
elect to satisfy the withholding obligation by tendering shares of Common Stock
to the Company or having the Company withhold a number of shares of Common Stock
having a value equal to the minimum statutory tax or as otherwise specified in
an Award Agreement, or similar charge required to be paid or withheld.

15.13 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of shares of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.

 

23



--------------------------------------------------------------------------------

15.14 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

15.15 Plan Binding on Transferees. The Plan shall be binding upon the Company
and its transferees and assigns, and the Participant and the Participant’s
executor, administrator and permitted transferees and beneficiaries.

15.16 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

15.17 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal or
other securities laws.

15.18 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares of Common Stock or whether such
fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

15.19 No Guarantees Regarding Tax Treatment. Neither the Company nor the
Committee make any guarantees to any person regarding the tax treatment of
Awards or payments made under the Plan. Neither the Company nor the Committee
has any obligation to take any action to prevent the assessment of any tax on
any person with respect to any Award under Section 409A of the Code, Section
4999 of the Code or otherwise, and neither the Company nor the Committee shall
have any liability to a person with respect thereto.

15.20 Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company, its
Subsidiaries and any third-party administrators of any data of a professional or
personal nature for the purpose of administering the Plan.

15.21 Awards to Non-U.S. Participants. To comply with the laws in countries
other than the United States in which the Company or any of its Subsidiaries or
affiliates operates or has employees, Non-Employee Directors, consultants or
other personal service providers, the Committee, in its sole discretion, shall
have the power and authority to (i) modify the terms and

 

24



--------------------------------------------------------------------------------

conditions of any Award granted to Participants outside the United States to
comply with applicable local laws, (ii) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local government regulatory exemptions or approvals and (iii)
establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 15.21 by the Committee shall be attached to this Plan document as
appendices.

16. Term; Amendment and Termination; Stockholder Approval; Arbitration.

16.1 Term. The Plan shall be effective as of the date the Board approves the
Plan (the “Effective Date”), subject to the approval by the stockholders of the
Company. Subject to Section 16.2 hereof, the Plan shall terminate on the tenth
anniversary of the Effective Date.

16.2 Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan; provided, however, that
no amendment, modification, suspension or termination of the Plan shall
materially and adversely affect any Award theretofore granted without the
consent of the Participant or the permitted transferee of the Award. The Board
may seek the approval of any amendment, modification, suspension or termination
by the Company’s stockholders to the extent it deems necessary in its discretion
for purposes of compliance with Section 162(m) or Section 422 of the Code or for
any other purpose, and shall seek such approval to the extent it deems necessary
in its discretion to comply with applicable law or listing requirements of
Nasdaq or other exchange or securities market. Notwithstanding the foregoing,
the Board shall have broad authority to amend the Plan or any Award under the
Plan without the consent of a Participant to the extent it deems necessary or
desirable in its discretion to comply with or to take into account changes in,
or interpretations of, applicable tax laws, securities laws, employment laws,
accounting rules and other applicable laws, rules and regulations.

16.3 Arbitration. Any dispute, controversy or claim arising out of or relating
to the Plan that cannot be resolved by the Participant on the one hand and the
Company on the other, shall be submitted to arbitration in the State of New York
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association; provided, however, that any such submission by
the Participant must be made within one year of the date of the events giving
rise to such dispute, controversy or claim. The determination of the arbitrator
shall be conclusive and binding on the Company and the Participant, and judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
expenses of such arbitration shall be borne by the Company; provided, however,
that each party shall bear its own legal expenses.

 

25